DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the amendment filed 02/09/2022.

Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 2/9/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Terminal Disclaimer
The terminal disclaimer filed on 2/9/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US patents 10197813 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6-22 are rejected under 35 U.S.C. 103 as being unpatentable over Moriya et al (US 20120229901) in the view of Sugawara et al (US 20130016428), further in the view of Ke (US 20110235196).

Regarding claim 1, Moriya teaches a lens moving apparatus (abstract; fig. 1 and 2), comprising: 

a housing supporting a first magnet (fig. 2, 30- housing, 28- magnet; ¶[0097], line 4-8, magnet holder (lens holder supporting frame) 30 that holds permanent magnet 28 disposed on the outside of this focusing coil 26); 

a bobbin including a first coil provided on an outer surface thereof and moving in a first direction (fig. 2, 24- bobbin, 26- coil; ¶[0097], line 1-6, provided with lens holder 24 having tubular section 240 for holding lens barrel 12, focusing coil 26 fixed to this lens holder 24; ¶[0052], line 1-2, a first drive section that moves the lens holder in a first direction along an optical axis; ¶[0109], line 1-6, By passing a current through focusing coil 26, focusing coil 26 and permanent magnet 28 (the first drive section) can adjust the 

at least one lens disposed at the bobbin (¶[0097], line 1-5, Auto-focusing lens drive apparatus 20 is provided with lens holder 24 having tubular section 240 for holding lens barrel 12),

a support member, which is disposed over one side surface of the housing, and which supports the bobbin and the housing such that the housing and the bobbin are movable in second and/or third directions, which are perpendicular to the first direction (fig. 3, 16; fig. 14, 16B; ¶[0112], line 1-2, A supporting section is configured by means of base printed wiring board 14 and suspension wires 16; ¶[0113], line 1-8, Four suspension wires 16 extend along optical axis O, and support the entirety of auto-focusing lens drive apparatus 20 so as to be able to rock in first direction (front-back direction) X and second direction (horizontal direction) Y. The other ends of four suspension wires 16 are fixed to upper printed wiring board 36 of above auto-focusing lens drive apparatus 20; ¶[0114], line 1-2, Two of four suspension wires 16 are used to supply power to focusing coil 26); 

a second coil which is spaced apart from the support member by a predetermined distance and which generates an electromagnetic force to move the support member in the second and/or third directions (fig. 3, 40, 18- coil; ¶[0116], line 1-

a printed circuit board (fig. 3, 14; ¶[0112], line 1-2, A supporting section is configured by means of base printed wiring board 14 and suspension wires 16); and

an upper elastic member (fig. 2, 32) disposed between the second coil and the bobbin (fig. 2, 24; fig. 3, 18) in the first direction (fig. 6, 24A- bobbin, 32A- upper elastic member, 18A- second coil, -- the 32A is between the 18A and a top portion of 24A in the optical axis direction(O));

a lower elastic member disposed under the bobbin and a lower elastic member disposed under the housing (fig. 2, 34- lower elastic member, 24- bobbin, 30- housing);



But Moriya does not specifically disclose that a second coil which is disposed over the housing, a printed circuit board disposed over the second coil.

However, Sugawara teaches a lens holder driving device (abstract; fig. 24 and 25), wherein a second coil which is disposed over the housing, a printed circuit board disposed over the second coil (fig. 25, 18- second coil, 44- printed circuit board, 24- bobbin, 30- the housing; ¶[0237], line 1-5, feeding to the focusing coil 26 is carried out from  the flexible printed circuit (FPC) 44 via the two suspension wires 16 and the first leaf spring 32; ¶[0277], line 1-7, an image stabilizer coil (18) comprising four image stabilizer coil portions (18f, 18b, 18l, 18r).

Sugawara also teaches wherein the printed circuit board includes at least one first terminal member, which is provided on a side thereof and is bent (fig. 25, 44, -- printed circuit board 44 which terminals are provided on sides and bent downwards);

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the lens moving apparatus of Moriya by the lens holder driving device of Sugawara for the purpose of providing of a lens holder driving device capable of picking up a static image without 

But Moriya – Sugawara combination does not specifically disclose that wherein the lower elastic member includes at least one second terminal member, which is bent at one side of the lower elastic member.

However, Ke teaches a camera module (abstract; fig. 2), wherein the lower elastic member includes at least one second terminal member (fig. 2: 70- lower elastic member, 711, 721- second terminal member), which is bent at one side of the lower elastic member (fig. 2, 711, 721).

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the lens moving apparatus of Moriya – Sugawara combination by the camera module of Ke for the purpose of compact of the camera module (¶[0026], line 10-11).

Regarding claim 6, Moriya – Sugawara– Ke combination teaches that the lens moving apparatus according to claim 1, wherein a longitudinal direction of the second terminal member is disposed in parallel with the first direction (fig. 2, 711, 721 –which are disposed in parallel with the optical axis of the camera module, as disclosed in Ke).



Regarding claim 8 Moriya – Sugawara– Ke combination teaches that the lens moving apparatus according to claim 1, wherein the lower elastic member is divided into a plurality of sub-lower elastic members, each of which includes the second terminal member (fig. 2, 34; fig. 15, 34B, -- 34B is divided into 4 sub- lower elastic members, as disclosed in Moriya).

Regarding claim 9, Moriya – Sugawara– Ke combination teaches that the lens moving apparatus according to claim 8, wherein the second terminal members are bent at outer frames of the respective sub-lower elastic members (fig. 2, 711, 721, as disclosed in Ke).

Regarding claim 10, Moriya – Sugawara– Ke combination teaches that the lens moving apparatus according to claim 8, wherein each of the second terminal members has a bending slit in at least one side of a bent portion thereof (fig. 2, 711, 721, as disclosed in Ke).


a first coupling portion coupled to the housing; 
a second coupling portion coupled to the base; 
a pair of first elastic deformation portions, which extend from the first coupling portion and are configured to be symmetric with respect to each other; and 
a pair of second elastic deformation portions, which extend from the second coupling portion and are configured to be symmetric with respect to each other.
(fig. 1 and 3, 16- support member, 14- base; fig. 14, 16B;--16 or 16B at four corners; ¶[0112], line 1-2, A supporting section is configured by means of base printed wiring board 14 and suspension wires 16; --as the wire 16 is flexible and no definition limitations on the shape of the support member, in a broad reasonable interpretation, the flexible wires 16 have coupling portion coupled to the housing, coupling portion coupled to the base, elastic deformation portions and symmetric with respect to each other, as disclosed in Moriya).

Regarding claim 12, Moriya – Sugawara– Ke combination teaches that the lens moving apparatus according to claim 11, wherein the support member comprises: 
a pair of connecting portions, which connect the first elastic deformation portions to the second elastic deformation portions and which are configured to be symmetric with respect to each other (fig. 1 and 3, 16- support member, 14- base; fig. 14, 16B;--16 or 16B at four corners; ¶[0112], line 1-2, A supporting section is configured by means of base printed wiring board 14 and suspension wires 16; --as the wire 16 is flexible and 

Regarding claim 13, Moriya – Sugawara– Ke combination teaches that the lens moving apparatus according to claim 11, wherein the base has a support member mounting recess to which the second coupling portion is coupled (fig. 1 and 3, 16- support member, 14- base; fig. 14, 16B;--16 or 16B at four corners; ¶[0112], line 1-2, A supporting section is configured by means of base printed wiring board 14 and suspension wires 16, as disclosed in Moriya).

Regarding claim 14, Moriya – Sugawara– Ke combination teaches that the lens moving apparatus according to claim 11, wherein the second coil is upwardly spaced apart by a predetermined distance from a holding portion, which is formed at the housing and which secures or couples the first coupling portion to the housing (fig. 25, 18- second coil, 44- printed circuit board, 24- bobbin, 30- the housing, as disclosed in Sugawara).

Regarding claim 15, Moriya – Sugawara– Ke combination teaches that the lens moving apparatus according to claim 7, wherein the support member is coupled at one end thereof to the housing and is coupled at the other end thereof to the base (fig. 1 and 3, 16- support member, 14- base; fig. 14, 16B;--16 or 16B at four corners; ¶[0112], line 

Regarding claim 16, Moriya – Sugawara– Ke combination teaches that the lens moving apparatus according to claim 15, wherein the support member is conductively connected to the upper elastic member (fig. 3, 16, 26, 32; ¶[0204], line 1-13, the flexible printed circuit (FPC) 44 is electrically connected to the first end portion (the first tied-up part) 261 of the focusing coil 26 via the suspension wire 16, as disclosed in Sugawara).

Regarding claim 17, Moriya – Sugawara– Ke combination teaches that the lens moving apparatus according to claim 1, wherein the second coil is constituted by a plate having a pattern coil, and is layered on the printed circuit board and coupled thereto (fig. 4, 18, 40; fig. 24 and 25, 18, 44, as disclosed in Sugawara).

Regarding claim 18, Moriya – Sugawara– Ke combination teaches that the lens moving apparatus according to claim 1, wherein the lower elastic member includes an outer frame coupled to the housing (fig. 2, 34; fig. 15, 34B; ¶[0222], line 1-8, the lower leaf spring (rear spring) 34B has lower inner ring section 342B attached to the bottom of lens holder 24B, and lower outer ring section 344B attached to lower ring-shaped end 446B of coil holder 44B, as disclosed in Moriya).

Regarding claim 19, Moriya – Sugawara– Ke combination teaches that the lens moving apparatus according to claim 7, wherein the support member is constituted by 

Regarding claim 20 Moriya – Sugawara– Ke combination teaches that the lens moving apparatus according to claim 19, wherein the elastic wire is disposed at a corner of the housing (fig. 3, 16, as disclosed in Sugawara).

Regarding claim 21, Moriya – Sugawara– Ke combination teaches that the A camera module comprising an image sensor and a lens moving apparatus according to claim 1 (¶[0002], line 1-5, a lens holder driving device capable of picking up a static image without blurry images by stabilizing the blurry images (movement) occurring upon shooting the static image using a miniature camera for a mobile terminal, as disclosed in Sugawara).

Regarding claim 22, Moriya – Sugawara– Ke combination teaches that the a mobile device comprising the camera module according to claim 21 (¶[0002], line 1-5, a lens holder driving device capable of picking up a static image without blurry images by stabilizing the blurry images (movement) occurring upon shooting the static image using a miniature camera for a mobile terminal, as disclosed in Sugawara).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Moriya et al (US 20120229901) in the view of Sugawara et al (US 20130016428) and Ke (US 20110235196), further in the view of Iguma (US 4568142).

Regarding claim 5, Moriya – Sugawara– Ke combination discloses as set forth above and further teaches that  wherein the support member is disposed in parallel with the first direction (fig. 3, 16, --along optical axis O).  

But Moriya – Sugawara– Ke combination does not specifically disclose that the lens moving apparatus according to claim 1, and has a shape of a plate or a leaf.

However, Iguma in the same field of endeavor teaches an objective lens drive apparatus (abstract), wherein the support member has a shape of a plate or a leaf (col. 1, line 35-41, an optical system using an object lens of small angle of view is supported by an elastic support member such as a plate spring…).

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the lens moving apparatus of Moriya – Sugawara-Ke combination by the lens apparatus of Iguma to have the support member having a shape of a plate or a leaf, for the purpose of good response to focusing and tracking operation (col. 1, line 45-47).

Allowable Subject Matter
Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for the allowable subject matter: The prior art taken singularly or in combination fails to anticipate or fairly suggest the limitations of the claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper.

In regard to claim 2, the prior art taken either singly or in combination fails to anticipate or fairly suggest a lens moving apparatus comprising: wherein the first terminal member of the printed circuit board includes a cutout provided at a location corresponding to the second terminal member such that a second terminal portion of the second terminal member is inhibited from interfering with the printed circuit board.

Claims 3-4 are also allowable due to their dependence on claim 2.

Response to Arguments
Applicant's arguments filed on 02/09/2022 have been fully considered and are not persuasive.

In the remarks, applicant argues that:


In response to applicant's argument(s):
(A) Moriya teaches in fig. 6 that a lens moving apparatus comprising an upper elastic member (32A), a bobbin (24A) and a second coil (18A); the 32A is between the 18A and a top portion of the 24A in the optical axis direction (O) in which the bobbin moves.

Examiner’s Note
Regarding the references, the Examiner cites particular figures, paragraphs, columns and line numbers in the reference(s), as applied to the claims above. Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply. In preparing a response, it is respectfully requested that the Applicant fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by the reference(s) or as disclosed by the Examiner.

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

 A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communication from the examiner should be directed to Jie Lei whose telephone number is (571) 272 7231. The examiner can normally be reached on Mon.-Thurs. 8:00 am to 5:30 pm.
If attempts to reach the examiner by the telephone are unsuccessful, the examiner's supervisor, Thomas Pham can be reached on (571) 272 3689.The Fax number for the organization where this application is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Services Representative or access to the automated information system, call 800-786-9199(In USA or Canada) or 571-272-1000.  


/JIE LEI/Primary Examiner, Art Unit 2872